   Case 1:18-cr-00240-TWT-LTW Document 291 Filed 11/04/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION



UNITED STATES OF AMERICA,
                                        CRIMINAL FILE NO.
            v.                          1:18-CR-240-4-TWT
KAKAWANA TATE,
   Defendant.


                                    ORDER

       This is a criminal action.   It is before the Court on the Report and

 Recommendation [Doc. 196] of the Magistrate Judge. The Court approves and

 adopts the Report and Recommendation as the judgment of the Court as to

 this Defendant only.

       SO ORDERED, this 3 day of November, 2020.



                                /s/Thomas W. Thrash
                                THOMAS W. THRASH, JR.
                                United States District Judge
